UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported) August 3, j2 Global Communications, Inc.(Exact name of registrant as specified in its charter) Delaware 0-25965 51-0371142 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 6922 Hollywood Blvd.Suite 500Los Angeles, California 90028(Address of principal executive offices) (323) 860-9200(Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 and 7.01. Results of Operations and Financial Condition and Regulation FD Disclosure. On August 3, 2010, j2 Global Communications, Inc. issued a press release announcing its financial results for the second quarter of fiscal 2010. In the press release, j2 Global also reaffirmed its financial guidance for fiscal 2010 as follows: j2 Global targets revenue growth of 5% with a range of 3% to 7% compared to fiscal year 2009 revenues. Net earnings, excluding 123(R) non-cash compensation expense, are expected to approximate non-GAAP earnings in 2009 as the Company intends to reinvest its incremental operating income in initiatives designed to accelerate growth in 2011 and beyond. The range of anticipated revenues takes into account both organic growth and acquisition related growth within the context of current economic conditions. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. Also on August 3, 2010, at 5:00 p.m. Eastern time, j2 Global hosted its second quarter 2010 earnings conference call and Webcast. Via the Webcast, j2 Global presented portions of its August 3, 2010 Investor Presentation, which contains a summary of j2 Global's financial results for the fiscal quarter ended June 30, 2010; a reaffirmation of the company’s financial guidance for the fiscal year ending December 31, 2010; and certain other financial and operating information regarding j2 Global. A copy of this presentation is furnished as Exhibit 99.2 to this Form 8-K. NOTE: This information is being furnished under both Item 2.02 (Results of Operations and Financial Condition) and Item 7.01 (Regulation FD Disclosure) of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (c) Exhibits Exhibit Number Description 99.1 Press Release dated August 3, 2010. 99.2 August 3, 2010 Investor Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global Communications, Inc. (Registrant) Date:August 3, 2010 By: /s/ Jeffrey D. Adelman Jeffrey D. Adelman Vice President, General Counsel and
